 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 5                                          AT TACOMA

 6      BURT FRANKLIN SALEEM,
                                                                Case No. C19-5802-RJB-TLF
 7                                    Petitioner,
                  v.                                            ORDER ADOPTING REPORT AND
 8                                                              RECOMMENDATION
        WASHINGTON STATE,
 9
                                      Respondent.
10

11          The Court, having reviewed the Report and Recommendation, the Petition for Writ of

12   federal habeas corpus relief and the remaining record, hereby finds and ORDERS:

13          (1)        the Magistrate Judge’s Report and Recommendation (Dkt. 3) is approved and

14                     adopted;

15          (2)        petitioner’s federal habeas corpus petition is DISMISSED without prejudice; and

16          (3)        the Clerk is directed to send copies of this Order to petitioner, to Magistrate Judge

17                     Theresa L. Fricke and to any other party that has appeared in this action.

18          Dated this 30th day of October, 2019.

19

20                                            A
                                              ROBERT J. BRYAN
21
                                              United States District Judge
22

23

24

25
     ORDER ADOPTING REPORT AND RECOMMENDATION
     -1
